No. 99-40330
                                - 1 -

                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 99-40330
                          Summary Calendar


MICHAEL GLENN WILLIAMS,

                                     Plaintiff-Appellant,

versus

KENNETH PATMAN; NFN GARCIA, Captain;
GARY L. JOHNSON, Director, Texas Department of
Criminal Justice, Institutional Division;
JASON CALHOUN; UNIT HEALTH ADMINISTRATORS-
DIRECTORS; QUENTON BELL, Correctional Officer III;
JENKINS, Field Boss,

                                   Defendants-Appellees.
                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. G-98-CV-442
                      --------------------
                          April 3, 2000

Before SMITH, BARKSDALE, and PARKER, Circuit Judges.

PER CURIAM:*

     Michael Glenn Williams, Texas prisoner # 696404, appeals the

dismissal of his 42 U.S.C. § 1983 action for want of prosecution

pursuant to Fed. R. Civ. P. 41(b).    Williams argues that Mrs.

Glass in the law library has denied him the forms for him to seek

IFP status.    He contends that he wrote to the district court

about this problem and filed motions to give his consent to the

withdrawal of fees.    He contends that he filed his application to


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-40330
                                - 2 -

proceed IFP and gave notice to the district court of these acts

of retaliation by the law library and unit officials.   He argues

that there has been no showing of a lack of diligence on his

part.    He argues that the district court erred in dismissing his

application for want of prosecution pursuant to Fed. R. Civ. P.

41(b).

     Although the district court’s dismissal was without

prejudice, it became effectively with prejudice due to the

operation of Texas’ two-year statute of limitations.    There is no

clear record of delay or contumacious conduct.   The district

court abused its discretion in dismissing Williams’ § 1983 action

for want of prosecution.    Berry v. CIGNA/RSI-CIGNA, 975 F.2d
1188, 1191 (5th Cir. 1992).

     We vacate the judgment of the district court and remand this

case to the district court for consideration of the merits of

Williams’ § 1983 claims.

     VACATE AND REMAND.